Citation Nr: 0407619	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-08 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability (including spina bifida occulta).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for residuals of a 
fractured mandible.

4.  Entitlement to service connection for residuals of a 
fractured nose.

5.  Entitlement to service connection for a gastrointestinal 
disability (including stomach, digestive, and colon 
problems).

6.  Entitlement to service connection for a skin disorder.  

7.  Whether new and material evidence has been received to 
reopen claims for service connection for heart and lung 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 2001 
which denied the claims listed above.  


FINDINGS OF FACT

1.  The veteran has some low back conditions, such as spina 
bifida occulta, which are congenital or developmental defects 
which may not be service-connected.  Any superimposed chronic 
acquired lumbar spine disorder began years after service, and 
was not caused by any incident of service.  

2.  A cervical spine disorder began years after service, and 
was not caused by any incident of service.  

3.  The veteran did not fracture his mandible or nose in 
service.  Any post-service residuals of a fractured mandible 
or nose are unrelated to service.

4.  A chronic gastrointestinal disorder (including claimed 
stomach, digestive, and colon problems) began years after 
service, and was not caused by any incident of service.

5.  A chronic skin disorder was not present in service or for 
years later, and any current skin disorder was not caused by 
any incident of service.

6.  Claims for service connection for heart and lung 
disabilities were denied by a February 1998 RO rating 
decision, and the veteran subsequently withdrew his appeal of 
that decision.   Evidence since that decision is cumulative 
or redundant, or not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  Residuals of fractures of the mandible and nose were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  A gastrointestinal disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

5.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

6.  New and material evidence to reopen claims for service 
connection for heart and lung disorders.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1966 
to May 1968, including service in Vietnam.  Service medical 
records show that on the entrance examination in June 1966, 
he reported a history of rheumatic fever as a child.  There 
was a blowing systolic murmur heard in the pulmonic area, not 
felt to be residual damage of rheumatic fever.  In February 
1967, he was treated for bronchitis and was told to stop 
smoking.  The veteran was treated several times during 
service for complaints of chest pain.  An electrocardiogram 
in May 1967 showed sinus tachycardia of 104 and was otherwise 
within normal limits.  Blood pressure readings were within 
normal limits and chest X-rays were negative.  The complaints 
were variously diagnosed as functional, chest pain, 
hyperventilation syndrome, and costochondritis.  In February 
1968, the veteran complained of lumbosacral pain.  In April 
1968, he reported that he had hit his lumbosacral area on a 
truck the previous day, and a contusion was noted.  On the 
May 1968 service separation examination, the veteran reported 
a history of rheumatic fever; no other pertinent history was 
reported.  On the objective separation examination, all 
pertinent systems were normal.

VA medical records show that the veteran the veteran was 
hospitalized in a VA facility in early 1978 due to an active 
duodenal ulcer.   

On a VA examination conducted in October 1978, the veteran 
reported chest pains, with dizziness, irregular heartbeat, 
diarrhea, nausea, and shortness of breath.  On examination, 
the skin was normal.  The nasal passages were clear, with no 
obstruction to breathing.  Blood pressure was 120/60.  Lungs 
were normal on examination.  The spine was normal, without 
tenderness, and with good range of motion.  Chest X-ray and 
upper gastrointestinal series were normal.  An 
electrocardiogram was reported to be within normal limits.  
The diagnoses were arteriosclerotic heart disease (ASHD), 
rheumatic heart disease by history, mitral and aortic 
valvular stenosis, by history, not currently present, and 
anginal syndrome, with moderately compromised cardiac status.  

VA treatment records show that in March 1979, he complained 
of back pain, stating that something had popped in the base 
of his spine.  He had been wearing a back brace for two days.  
He was noted to have a chronic back problem.  In December 
1979, it was noted that cardiac catheterization studies had 
shown normal coronary arteries, normal cardiac valves, and 
normal cardiac function.  

Records of the veteran's treatment by J. Worthington, M.D., 
from December 1981 to August 1982 show that the veteran's 
evaluation for dyspnea and chest pain of unclear etiology 
with a vague history of rheumatic fever.  The veteran also 
reported a history of hypertension since 1975.  Clinical 
evaluation, including an echocardiogram, revealed only mitral 
valve prolapse.  Cardiac catheterization in February 1982 
disclosed normal coronary arteries, with no significant 
valvular, myocardial, or coronary artery disease.   

Based on this evidence, the Board denied service connection 
for heart disease in June 1984.  

The veteran was hospitalized in a VA facility in April 1984 
for evaluation of atypical chest pain.  Cardiac 
catheterization did not reveal any evidence of coronary 
artery disease or valvular heart disease.  He was noted to 
have hemorrhoids and perianal fissure.  

Records from L. McCalla, M.D., dated in 1983 reflect that the 
veteran was first seen in 1975 with perianal pain and 
itching.   

Additional private medical records show that in May 1983, the 
veteran was seen after he had been hit in the head by a car 
door.  His right upper incisor was slightly loose and there 
was some contusion on the bridge of his nose.  

Private medical records from numerous sources, including 
Oakwood Orthopaedic Clinic, Greenville Neurosurgical Group, 
Greenville Hospital, dated from 1986 to 1988, show the 
veteran's treatment for low back and neck pain following an 
automobile accident in February 1986.  Symptoms included 
acute cervical strain with hyperflexion and acute lumbar 
strain associated with lumbar spondylolisthesis.  His 
symptoms had failed to resolve with treatment, and cervical 
myelogram and computerized tomography (CT) scan in September 
1986 disclosed severe cervical spondylosis with secondary 
cervical stenosis.  He underwent surgical decompression and 
fusion involving the cervical spine in September 1986.  He 
continued to have low back pain with radiation, and X-rays 
disclosed spondylolisthesis, L5 on S1, and spina bifida 
occulta of L5.  In December 1987, the veteran underwent 
fusion of the lumbosacral spine, due to spondylolisthesis.  

These records also show that a chest X-ray in September 1986 
disclosed changes including density probably representing 
atelectasis.  The veteran was seen in August 1988 stating 
that he fell a month ago and banged his head on a telephone 
pole.  He was also seen during 1988 for a pruritic rash over 
the abdomen and groin.  The provisional diagnosis was an 
allergic reaction of uncertain etiology.  

Additional records from Dr. Worthington show that the veteran 
underwent cardiac catheterization in November 1982, because 
of his persistent symptoms.  The impression was borderline 
pulmonary hypertension; minimal right ventricular diastolic 
dysfunction; and probable normal left ventricular diastolic 
dysfunction with previously demonstrated normal systolic left 
ventricular function.  The doctor noted that the etiology for 
these minimally abnormal measurements was not apparent.  
Records show his continued follow-up with Dr. Worthington 
from 1987 to 1989, who noted that the evidence of mild 
organic heart disease was not enough to explain his rather 
marked degree of symptomatic difficulty.  

Dr. C. G. Trent, Jr., wrote, in October 1990, that he had 
treated the veteran from December 1986 through November 1988 
for spondylolisthesis and spina bifida occulta in the 
lumbosacral spine.  His opinion was that the 
spondylolisthesis was congenital, but aggravated by the 
February 1986 accident, necessitating surgery in December 
1987.  It was his opinion that the conditions he treated 
arose prior to December 1986.  

Additional private medical records dated from 1991 to 1992 
show the veteran's treatment for chest pain syndrome and 
hypertension.  

VA treatment records dated in August 1978 show that the 
veteran had tenderness at the left sacroiliac joint.     

In June 1994 and February 1997, records of the veteran's 
treatment at Duke Hospital before service, in 1958, 1963 and 
1965, were received.  In 1958, it was noted that he had a 
febrile episode, subsequent to which the question of cardiac 
disease was raised.  He had had no symptoms of rheumatic 
fever or of rheumatic heart disease.  Examination was 
unremarkable.  There was a murmur.  The impression was 
probable congenital heart disease, most likely interatrial 
septal defect.  On the later records, the veteran reported 
dyspnea and chest pain on exertion.  The impression was 
rheumatic heart disease versus congenital heart disease.  It 
was also believed that he had mitral stenosis.  

In July 1997, records of the veteran's treatment in St. 
Francis Hospital were received.  He was hospitalized from 
April to May 1974 for hemorrhoidectomy, excision of anal 
fissure, and partial anal sphincterotomy.  He gave a history 
of acute onset of rectal bleeding, burning, and itching in 
October 1973, without previous symptoms or disease.  As 
history, he also said he had had no recent treatment or 
symptoms of rheumatic fever.  He said he had been hit in the 
back with a baseball bat as a child, and had reinjured the 
back in a truck wreck in Vietnam.  He denied residual 
symptoms.  He said he had had a mild fungus between the toes 
since Vietnam.  He also said that for a number of years, he 
had had itching areas on the body that turned red when 
scratched and remained for 2 or 3 days.  On examination, the 
heart was normal, without a murmur.  There was mild 
Trychophyton between the toes.  On stroking the skin red 
marks occurred and persisted for many minutes.  There was no 
other evidence of past or present skin disease.  The lungs 
were clear.  He was mildly tender in the pyloric region of 
the abdomen.  The back was straight and supple.  Anoscopy 
disclosed hemorrhoids and a fissured area.  Sigmoidoscopy did 
not reveal any abnormalities.  

Records of later treatment at St. Francis Hospital include 
treatment in 1993 for bowel problems; and in 1995 for 
gastritis duodenitis, colon polyps, chronic diarrhea 
secondary to irritable bowel syndrome.  

Based on this evidence, the RO denied service connection for 
heart and lung disabilities in February 1998.  The veteran 
appealed that decision, but in September 1999 he withdrew his 
appeal, and the Board dismissed the appeal in a decision 
dated in October 2000.  

Records of the veteran's treatment at Greenville Hospital 
from 1987 to 1993 show his treatment for numerous complaints.  
In addition to records previously considered, in July 1987, 
he complained of an itchy rash in the axillae, hips, groins, 
and legs, for 30 minutes.  The assessment was generalized 
urticaria.  In September 1987, and on later occasions, he had 
bronchitis.   

Records from Southern Regional Medical Center dated in 1996 
and 1997 show the veteran's treatment for multiple 
conditions.  In June 1997, he underwent reconstruction of a 
deviated nasal septum.  

VA treatment records dated from 1998 to 2002 show the 
veteran's treatment for numerous medical problems, including 
multiple musculoskeletal complaints.  In May 2000, the 
veteran said he injured his back in Vietnam when he fell off 
a bunker with his legs spread apart so that he landed hard on 
a 70 pound sand bag.  Subsequent VA records from recent years 
show his treatment for low back complaints, with diagnoses 
including grade III spondylolisthesis with severe spondylosis 
of lumbar spine; myofascial pain; and bilateral L5 pars 
defect.  He was also treated for degenerative joint disease 
of the cervical spine.  

In October 1998, the veteran had recent abrasions to the nose 
and chin from hitting his head against a wall.  In January 
1999, X-rays of the neck showed what looked like a healed 
fracture of the left side of the mandible near the ramus.  In 
April 2001, veteran said he had sustained a left mandibular 
fracture in a fall while in service.  Currently, he 
complained of pain in the left jaw since he had had a left 
lower molar pulled a month ago. X-rays disclosed extremely 
large styloid processes bilaterally, which appeared to be 
source of discomfort.  The impression was Eagle's syndrome or 
trauma to the left styloid process during the previous 
exodontia.  On a VA psychiatric examination in December 2001, 
the veteran said that he had fractured his lower mandible and 
nose in April 1967 when trying to jump on a truck.  

The veteran was also seen for complaints of chest pain and 
dyspnea.  He was a long-time smoker, and in January 2000, 
bronchitis related to smoking was noted.  He was hospitalized 
in August 2000 with angina pains, and an itchy, painful rash 
on back since the previous day, thought to be suspicious for 
Varicella Zoster.  Chronic obstructive pulmonary disease was 
also noted.

A colonoscopy in October 1998 disclosed no evidence of active 
inflammatory bowel disease.  There was a polyp, which was 
excised.  An upper gastrointestinal series and sonogram of 
the abdomen in April 2001 were negative.  A colonoscopy on 
May 2002 disclosed diverticulitis and a polyp.  

Received in March 2001 were assorted medical records 
pertaining to the veteran's heart disability.  A February 
1966 letter to the Selective Service Board noted that an 
evaluation in 1958 had disclosed a heart murmur, with the 
question of congenital heart disease.  A May 1978 medical 
certificate for Social Security Administration (SSA), 
completed by a VA doctor, reported a major diagnosis of 
aortic stenosis, rheumatic heart disease, and LVH.  A history 
of rheumatic fever at age 13 was noted.  VA records dated in 
July 1980, May 1983, and July 1983 show his treatment for 
chest pain, with diagnoses including mitral stenosis, mitral 
insufficiency, mitral valve prolapse, and idiopathic 
hypertrophic subaortic stenosis.  

Other assorted medical records dated in 1978, 1979, and 1983 
were received in November 2001, which showed treatment and 
evaluations pertaining to the veteran's heart condition.    

Records compiled in connection with an SSA decision dated in 
March 1991 were received in November 2001.  Medical records 
included a comprehensive vocational opinion prepared in May 
1989 by B. Hecker, PhD, summarizing treatment notes dated 
from 1972 to 1987 as showing treatment for complaints 
including rheumatic heart disease with mitral stenosis, 
bronchitis, lumbar, thoracic, and cervical strain, and 
history of motor vehicle accident in November 1980.  A 
December 1986 record was noted to include diagnoses of 
spondylolisthesis, L5 on S1, and spina bifida occulta of L5.  
It was noted that his spondylolisthesis predated his 
automobile accident either the 1980 or 1986, but that the 
condition had predisposed him to subsequent low back pain 
from the car accidents.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran, has been informed of the 
evidence necessary to substantiate his claims, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and further VA examination is not necessary to 
decide the claims.  The Board finds that the notice and duty 
to assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be rebuttably presumed for certain 
chronic diseases, such as organic heart disease, arthritis, 
and peptic ulcer disease, which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects are not disabilities for 
VA compensation purposes and may not be service connected.  
38 C.F.R. § 3.303(c).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A.  Lumbar spine disability

Service medical records from the veteran's 1966-1968 active 
duty show the veteran complained of low back pain on a couple 
of occasions including when he sustained a contusion in 
vehicle accident.  However, the 1968 service separation 
examination shows a normal spine.  The evidence shows that 
low back problems in service were acute and transitory.  

A low back problem is shown in medical records years after 
service.  Records from the late 1970s refer to low back 
complaints.  Records next show treatment for low back pain 
following an automobile accident in 1986.  In the course of 
the lengthy treatment following that accident, a history of 
an injury in a motor vehicle accident in 1980 was noted.  
However, it was also concluded by one of his treating doctors 
that his back disability pre-existed both of those accidents.  
He opined that the veteran's spondylolisthesis was 
congenital, and that the condition was aggravated by the 
motor vehicle accidents.  It was also noted that the 
spondylolisthesis predisposed the veteran to subsequent back 
problems from the auto accidents.  Also noted was spina 
bifida occulta of L5.  In December 1987, the veteran 
underwent fusion of the lumbosacral spine, due to 
spondylolisthesis.  

Regulation prohibits service connection for the veteran's 
lumbar spine conditions, such as spina bifida occulta, which 
are congenital or developmental defects.  As to superimposed 
chronic acquired lumbar spine disorders, such are not shown 
until years after service, and they were not caused by any 
incident of service.  A low back disorder was not incurred in 
or aggravated by service, and thus service connection may not 
be granted.  As the preponderance of the evidence is against 
the claim for service connection for a lumbar spine disorder, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Cervical spine disability

Service medical records from the veteran's 1966-1968 active 
duty do not show a cervical spine (neck) disorder.  A 
cervical spine disorder is first shown following an 
automobile accident in 1986, when he was noted to have acute 
cervical strain.  Further evaluation disclosed cervical 
spondylosis with secondary cervical stenosis.  He underwent 
surgical decompression and fusion involving the cervical 
spine in 1986.  Recent records show degenerative joint 
disease and stenosis of the cervical spine.  

There is no credible medical evidence to connect the current 
cervical spine disability to service.  The evidence shows a 
cervical spine disability was first shown years after 
service, and was not caused by any incident of service.  A 
cervical spine disorder was not incurred in or aggravated by 
service, and thus service connection may not be granted.  As 
the preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Fracture of mandible and nose

The veteran contends that he fractured his mandible (jaw) and 
nose in an accident in service.  Although he says he was 
treated in service, the service medical records from his 
1966-1968 active duty, including the separation examination, 
show no jaw or nose fracture or residuals of prior fractures 
of these areas.  

On a VA examination conducted in 1978, the nasal passages 
were clear, with no obstruction to breathing.  In 1997 he 
underwent reconstruction of a deviated nasal septum.  This 
procedure was many years after service, there is no medical 
evidence of a fracture, and there is no evidence showing that 
the veteran currently has any residuals of a fractured nose.  
Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Even if residuals 
of a nose fracture are currently present, there is no 
reasonable basis to link them to service. 

According to X-rays in 1999, there appeared to be a healed 
fracture of the left side of the mandible near the ramus.  
However, there is no medical evidence to connect this 
fracture to service, and the veteran himself did not mention 
a fracture of the jaw until many years after service. 

In sum, the credible medical evidence shows that a fractured 
mandible or nose did not occur in service.  Any post-service 
residuals of a fractured mandible and nose are not related to 
service.  The claimed conditions were not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against these claims for service connection.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Gastrointestinal disorders

The veteran contends that he developed gastrointestinal 
disorders (stomach, digestive, and colon problems) in 
service.  

Service medical records from the veteran's 1966-1968 active 
duty do not show any chronic gastrointestinal disorders.  
Records beginning years after service show a variety of 
gastrointestinal conditions, with such assessments as peptic 
ulcer disease, hemorrhoids, colon polyps, and irritable bowel 
syndrome.  The post-service gastrointestinal conditions are 
not diseases listed as subject to presumptive service 
connection based on Agent Orange exposure during service in 
Vietnam.  The medical evidence does not otherwise suggest 
that the post-service gastrointestinal conditions are due to 
Agent Orange exposure or any other incident of service.

The credible medical evidence shows that a chronic 
gastrointestinal disorder (including claimed stomach, 
digestive, and colon problems) began years after service, and 
was not caused by any incident of service.  The claimed 
condition was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

E.  Skin disorder

Service medical records from the veteran's 1966-1968 active 
duty do not show a chronic skin disorder.  Medical records 
from 1974 show a foot fungus, although this condition is not 
shown to have been chronic.  At that time, the veteran also 
said that for a number of years he had itchy areas on the 
body.  Subsequent records show a pruritic rash on one 
occasion in 1987, again in 1988, and again in 2000.  

A chronic skin disorder is not shown in service or for years 
later.  The veteran does not have one of the specified skin 
conditions subject to presumptive service connection under 
the law pertaining to Agent Orange exposure of Vietnam 
veterans, let alone within the presumpive period of the law.  

The credible medical evidence shows that any chronic skin 
disorder began years after service, and was not caused by any 
incident of service.  The claimed condition was not incurred 
in or aggravated by service.  The preponderance of the 
evidence is against the claim for service connection.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

F.  New and material evidence

Service connection for heart disease was denied by the Board 
in a decision dated in June 1984.  The RO denied service 
connection for heart and lung disabilities in February 1998.  
The veteran initially appealed that decision, but in 
September 1999 he withdrew his appeal, and the Board 
dismissed the appeal in a decision dated in October 2000.  
Therefore, the February 1998 rating decisions is final, with 
the exception that a previously denied claim may be reopened 
by submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; Evans v. Brown, 9 Vet.App. 27 (1996); Manio v. 
Derwinski, 1 Vet.App. 140 (1991).

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001).

1.  Heart disorder

In its November 2001 decision, the RO reopened the previously 
denied claim for service connection for a heart disorder, and 
denied the claim for service connection on the merits, on a 
de novo basis.  However, whether a claim is reopened is a 
jurisdictional matter, and the Board must independently 
address that issue, regardless of the actions of the RO.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Evidence of record at the time of the February 1998 rating 
decision included  records of the veteran's evaluation in 
Duke Hospital prior to service, in 1958, 1963, and 1965.  
According to these records, the veteran was initially seen 
with a history of rheumatic fever, but the evaluation at Duke 
Hospital resulted in a conclusion that he had probable 
congenital heart disease, most likely interatrial septal 
defect.  It was also believed that he had mitral stenosis.  
These records also show that the veteran experienced dyspnea 
and chest pain on exertion at that time.  

On the entrance examination in 1966, a systolic murmur was 
heard in the pulmonic area, and was not felt to be residual 
damage of rheumatic fever.  During service, the veteran was 
treated several times during service for complaints of chest 
pain.  Examinations confirmed the presence of a systolic 
murmur, but other findings did not disclose additional 
disability, and the complaints were variously diagnosed as 
chest pain, hyperventilation syndrome, and costochondritis.  
The separation examination was negative.  

Although a VA examination conducted in 1978 contained normal 
findings, the diagnoses were arteriosclerotic heart disease 
(ASHD), rheumatic heart disease by history, mitral and aortic 
valvular stenosis, by history, not currently present, and 
anginal syndrome, with moderately compromised cardiac status.  
However, in December 1979, cardiac catheterization studies 
showed normal coronary arteries, normal cardiac valves, and 
normal cardiac function.  

Extensive work-up in 1982 by Dr. Worthington show that the 
veteran had evidence of mild organic heart disease, not but 
enough to explain his rather marked degree of symptomatic 
difficulty.  Additional private and VA medical records dated 
from 1991 to 1992 show the veteran's treatment for chest 
pain, with multiple symptoms, and hypertension.  

Based on this evidence, the RO denied service connection for 
a heart disorder in February 1998.    

Evidence received subsequent to the February 1998 decision 
includes numerous medical records pertaining to the veteran's 
heart disorder.  A February 1966 letter to the Selective 
Service Board noted that an evaluation in 1958 had disclosed 
a heart murmur, with the question of congenital heart 
disease.  However, this information was of record at the time 
of the prior decision; hence, this evidence is not new.  

Other records show diagnoses of various heart conditions, 
including aortic stenosis, rheumatic heart disease, LVH, 
mitral stenosis, mitral insufficiency, mitral valve prolapse, 
idiopathic hypertrophic subaortic stenosis, hypertension, and 
coronary artery disease, from 1978 to 2002.  Much of the 
additional evidence is cumulative or redundant, not new.  The 
veteran's additional statements are similarly duplicative of 
those he made when his claim was previously denied, and such 
statements are not new evidence.  See Vargas-Gonzales v. 
West, 12 Vet.App. 321 (1999).  The additional evidence does 
not show any current heart disorder began in service, or that 
a preservice heart condition was worsened by service.  The 
evidence, which simply shows the continued presence of a 
heart disability years after service, is not material since 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has not been submitted 
to reopen the claim for service connection for a heart 
disorder, and the February 1998 RO decision remains final.

2.  Lung disorder

Evidence of record at the time of the February 1998 RO 
decision denying service connection for a lung disability 
included service medical records which did not show any 
chronic lung disorder, and post-service medical records first 
showing a lung disorder years after service.  

Evidence received since then includes medical records showing 
the presence of lung problems, such as bronchitis and chronic 
obstructive pulmonary disease, years after service.  These 
records, while new, do not link a current lung disorder to 
service, and the additional records are not material 
evidence.  The additional evidence is not both new and 
material, and the February 1998 rating decision remains 
final.


ORDER

Service connection for a lumbar spine disability, a cervical 
spine disability, residuals of a fractured mandible, 
residuals of a fractured nose, a gastrointestinal disability, 
and a skin disorder is denied.

The application to reopen claims for service connection for 
heart and lung disabilities is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



